START, O. J.
(dissenting).
I dissent. ' The plaintiff wras employed as special counsel of the city, not as a special assistant to the corporation counsel. The city had the implied power to so employ him. The serious question in the case is whether his employment was revoked by the provisions of Sp. Laws 1891, c. 6, § 11. In my opinion, he was neither an officer nor an employee of the city, within the meaning of this statute. Such was the practical construction of the act by the parties. The plaintiff, after the passage of the law in question, continued to prosecute the action mentioned in the complaint with the knowledge and approval of the city. The action was one of great importance to the city, and the result thereof most advantageous to it, and the plaintiff ought to receive compensation for his meritorious services, unless the statute forbids it. I am of the opinion that the statute is fairly susceptible of a construction in harmony with the plainest principles of justice, and that the complaint states a'cause of action.